Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 1 of 7 PageID 654



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GAY SANTARSIERO, LORI
MADDOX, LINDA SQUADRITO,
FRANCES FRANCIONE, ARDIS
BALIS, AND ANNE MARIE
PETRILLI,

           Plaintiffs,

v.                                 Case No:   2:20-cv-00435-FtM-29NPM

JOHN MARTIN, HEATHER MARTIN,
LOU FRANCO, ALEX CHEPURNY,
VINCE AGRO, ANGIE AGRO, DAN
BEGIN, DONNA BEGIN, KATHRYN
CARHART,    JOHN    CARHART,
SHERYL FRANCO, and SUSAN
PERRIER,

           Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Emergency

Motion for Temporary Restraining Order and Preliminary Injunction

(Doc. #35) filed on October 16, 2020. Defendants filed a Reply in

Opposition to the Emergency Motion (Doc. #36) on October 20, 2020,

and plaintiffs filed a Response (Doc. #37) on October 21, 2020. On

November 16, 2020, Plaintiffs filed an Emergency Request for Status

of the Motion. (Doc. #39.)

     Plaintiffs move the Court for an order restraining defendants

John Martin, Lou Franco, Alex Chepurney, and Sheryl Franco from

the following:
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 2 of 7 PageID 655



     (1)   Conducting an election in Canada for directors of the

           Edgewater Village Condominium Association scheduled for

           November 17, 2020; and

     (2)   Entering into or carrying out “any other agreements or

           arrangements which would result in the furtherance of

           their wrongful election process.”

(Doc. #35, pp. 1-2, 9.)

     In Reply, Defendants argue that the Emergency Motion should

be dismissed due to lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), and because plaintiffs

have waived their right to challenge the validity of the current

Board of Directors and its authority to schedule the Annual General

Meeting and Election of the Association pursuant to Florida Statute

§ 718.112(2)(d). (Doc. #36, pp. 1-5.) Defendants also point to a

recent Order by the Twentieth Circuit Court in Charlotte County,

Florida, that enjoined plaintiff Ardis Balis from conducting the

unauthorized meeting and/or election on November 11, 2020, in

arguing that plaintiffs have no legal authority to initiate the

election process for the Association’s Board of Directors. (Doc.

#36, pp. 5-6; Doc. #36-5; Doc. #36-6.)

     For the reasons set forth below, the motion is denied.




                                   - 2 -
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 3 of 7 PageID 656



                                        I.

     On July 8, 2020, pro se plaintiffs Gay Santarsiero, Lori

Maddox, Linda Squadrito, Frances Francione, Ardis Balis, and Anne

Marie     Petrilli    (collectively      plaintiffs)   1    filed   a    ten-count

Amended    Complaint    (Docs.    ##5,       35-1). 2 The    Amended     Complaint

includes claims for breach of contract (Count I), intentional

infliction of emotional distress (Count II), harassment (Count

III),    defamation    (Count    IV),    wrongful    conversion     of    property

(Count V), “board action beyond its authority” (Count VI), voter

fraud (Count VII), sexual harassment (Count VIII), “failure to

provide requested documents/destruction of material documents”

(Count IX), and negligence (Count X). (Doc. #35-1, pp. 13-22.)

     The Amended Complaint alleges that plaintiffs are full-time

residents at the Edgewater Village (Edgewater) condominium complex

in Punta Gorda, Florida, and defendants John Martin, Heather



     1 In the Amended Complaint, Sue Huchin is identified as one
of the plaintiffs in this matter. (Doc. #35-1, p. 3.) However, the
Court’s records indicate that on August 19, 2020, Ms. Huchin filed
a Notice of Voluntary Dismissal of the Amended Complaint,
dismissing all of her causes of action against all Defendants
without prejudice. (Doc. #20.) On August 25, 2020, the Court
endorsed an Order terminating Ms. Huchin as a party in this case.
(Doc. #23.) The Court will therefore disregard any of Ms. Huchin’s
purported claims set forth in the Amended Complaint.
     2 Plaintiffs initially filed a Complaint and Motion for
Temporary Restraining Order (Docs. ##1, 2) on June 19, 2020. The
Court found that it did not have subject matter jurisdiction. (Doc.
#4, pp. 2-4.) The Court dismissed the Complaint without prejudice
and denied the Motion for Temporary Restraining Order as moot on
June 24, 2020. (Id., pp. 4-5.)


                                    - 3 -
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 4 of 7 PageID 657



Martin, Lou Franco, Alex Chepurney, Angie Agro, Dan Begin, Donna

Begin, Susan Perrier, Kathryn Carhart, John Carhart, and Sheryl

Franco (collectively defendants) are part-time Edgewater residents

who live full-time in Canada. (Doc. #35-1, pp. 3-14.) In addition,

some of the named plaintiffs and defendants serve on the board of

the   Edgewater    Village     Condominium     Association,    Inc.    (the

Association).3 (Doc. #35, p. 2; Doc. #35-1, pp. 6-7.)

      The Amended Complaint alleges that defendants have improperly

closed all access to Edgewater’s common areas and amenities in

violation of the Association’s rules and failed to maintain such

areas. (Doc. #35-1, pp. 3, 7-8.) Plaintiffs further allege that

defendants have failed to retain the required flood insurance for

Edgewater,   engaged   in    abusive   and   harassing   conduct   directed

towards plaintiffs, and committed voter fraud, among other things.

(Id., pp. 3-14.) Plaintiffs seek compensatory damages “in whatever

amount in excess of $350,000,” punitive damages “in whatever amount

in excess of $1,000,000,” 4 and an order “enjoining/restraining


      3The Amended Complaint identifies plaintiff Ardis Balis as
“Vice President, Acting President” of the Association. It further
identifies defendant John Martin as the President of the
Association (when on premises), defendant Lou Franco as the
treasurer and director on the board of the Association, and Alex
Chepurny as a director on the Association’s board. (Doc. #35-1,
pp. 6-7.)
     4 Plaintiffs seek punitive damages “in order to send a message

to the defendants intended to preclude defendants (and others
similarly situated) from continuing or initiating abusive and
harassing behavior of pro se plaintiffs and EWV unit owners and
others similarly situated.” However, the Amended Complaint does


                                   - 4 -
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 5 of 7 PageID 658



defendants . . . from further acts of harassment and retaliation

against each of the pro se plaintiffs . . .” (Doc. #35-1, pp. 23-

24.)

                                        II.

       The Court may enter a preliminary injunction or temporary

restraining order pursuant to Rule 65 of the Federal Rules of Civil

Procedure. Fed. R. Civ. P. 65; Squitieri v. Nocco, No. 8:19-cv-

906-T-36AAS, 2019 U.S. Dist. LEXIS 169099, at *8 (M.D. Fla. July

18, 2019). The purpose of a temporary restraining order, as well

as preliminary injunctive relief, is to preserve the status quo

between the parties and to prevent irreparable injury until the

merits of the lawsuit itself can be reviewed. All Care Nursing

Service v. Bethesda Memorial Hosp., 887 F.2d 1535, 1537 (11th Cir.

1989)); Gasper v. Barr, No. 20-61128-CV, 2020 U.S. Dist. LEXIS

110775, at *6 (S.D. Fla. June 23, 2020). “This necessitates that

the relief sought in the motion be closely related to the conduct

complained of in the actual [amended] complaint.” Gasper, 2020

U.S. Dist. LEXIS 110775 (citing Devose v. Herrington, 42 F.3d 470,

471 (8th Cir. 1994).

       To   obtain   a   temporary   restraining   order,   a   party   must

demonstrate that (1) there is a substantial likelihood of success

on the merits; (2) irreparable injury will be suffered if the



not cite to any legal theory or statute allowing for such recovery.
(Doc. #35-1, pp. 5-6.)


                                     - 5 -
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 6 of 7 PageID 659



relief is not granted; (3) the threatened injury outweighs the

harm the relief would inflict on the non-movant; and (4) the entry

of the relief would serve the public interest. DeYoung v. Owens,

646 F.3d 1319, 1324 (11th Cir. 2011); Haile v. Bombulie, No. 17-

14332-Civ, 2017 U.S. Dist. LEXIS 165431, at *20-21 (S.D. Fla. Oct.

4, 2017). The moving party bears the burden of proof on each

requirement.

      The Court finds that plaintiffs’ Emergency Motion is not

related to any of the allegedly wrongful conduct set forth in the

ten-count Amended Complaint. While plaintiffs allege in the Count

VII of the Amended Complaint that defendants Franco and Martin

committed voter fraud in the past by improperly opening ballots,

this is wholly unrelated to the issue of who may conduct the Annual

General Meeting and Election of the Association in November 2020.

See   Gasper,   2020   U.S.   Dist.   LEXIS   110775,   at   *6-7   (denying

petitioner’s motion for injunctive relief as it was unrelated to

the conduct complained of in any complaint or suit before the

court.)

      Additionally, the Court concludes that Plaintiff has not

established the requirements justifying a temporary restraining

order. Plaintiffs have not established that they are substantially

likely to succeed on the merits of their claim that Ardis Balis,

as the purported Vice President of the Association, is permitted

to hold an election of the Association’s Board at will, and without



                                   - 6 -
Case 2:20-cv-00435-JES-NPM Document 42 Filed 11/17/20 Page 7 of 7 PageID 660



other board members present, even if during a pandemic. (Doc. #35,

p. 8; Doc. #35-5, pp. 1-5.) Plaintiffs also do not address the

propriety of an extraterritorial application of a court order to

citizens of and in another country. Plaintiff’s Emergency Motion

For Temporary Restraining Order and Preliminary Injunction is

hereby denied.

     Accordingly, it is hereby

     ORDERED:

     1.    The     Motion   for   Temporary    Restraining     Order    and

           Preliminary Injunction (Doc. #35) is DENIED.

     2.    The Emergency Request for Status of the Motion for

           Temporary Restraining Order (Doc. #39) is DENIED as

           moot.

     DONE and ORDERED at Fort Myers, Florida, this           17th   day of

November, 2020.




Copies:
Parties of Record




                                   - 7 -
